Citation Nr: 1711484	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable disability rating for left lower extremity lumbar radiculopathy prior to November 23, 2015, and an evaluation in excess of 10 percent therefrom.  

5.  Entitlement to an initial compensable disability rating for right lower extremity lumbar radiculopathy prior to November 23, 2015, and an evaluation in excess of 10 percent therefrom.  

 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

With regard to the claim of service connection for the knees, the RO granted service connection for fibromyalgia in a December 2013 rating decision.  According to a November 2013 VA examination, this condition affects the knees (see page 13 of the examination report).  In the December 2013 rating decision, the RO assigned the maximum disability rating for fibromyalgia on the basis of this examination.  Thus, the claim of service connection for the knees potentially does not encompass the symptomatology associated with fibromyalgia in the knees.  Instead, the instant claim is considered a claim of service connection for a condition in the knees other than fibromyalgia.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In a March 2016 rating decision, the RO granted separate 10 percent ratings for left and right lower extremity lumbar radiculopathy effective November 23, 2015.  The Board takes jurisdiction of these ratings as they are part and parcel of the spine rating issue on appeal.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease and Injuries of the Spine, Note (1).

An April 2014 rating decision granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from April 26, 2013, plus monthly compensation based on the housebound criteria effective from the same date.  The Veteran did not appeal that determination.  Thus, that issue is not on appeal before the Board.  See, e.g., Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is within the Secretary's discretion to bifurcate a claim). 

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

SSA and VA Records

The claims file shows that the Veteran applied for disability benefits with the Social Security Administration (SSA).  (See, e.g., a 3/6/2014 private Functional Capacity Evaluation; September 2010 Appointment of Representative and Release of Information).  The SSA records are potentially relevant to all claims on appeal, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, updated VA treatment records should be obtained on remand.

VA Examination

With regard to the increased rating claims, the Board also finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The last VA examination, which was conducted in November 2015, does not supply this information.  Thus, a new examination is needed.  The claims for increased ratings for the lower extremity radiculopathy are intertwined with this claim.  Hence, those claims must be remanded together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since March 2016.

2.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3.  Thereafter, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected degenerative disk disease of the lumbar spine and radiculopathy.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's degenerative disk disease of the lumbar spine and radiculopathy.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated neurologic manifestations, specifically radiculopathy, plus any bowel or bladder impairment.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

